United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 29, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10198
                          Summary Calendar



JACQUELINE DENNIS, Next of Friend,
Henry Francis,

                                     Petitioner-Appellant,

versus

GINNY VAN BUREN, Warden, FMC-Carswell,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:06-CV-72
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jacqueline Dennis, federal prisoner # 17355-018, appeals the

denial of her 28 U.S.C. § 2241 complaint, in which she challenged

the failure of the Supreme Court to order her immediate release

on the basis of a purported waiver submitted by the Government in

certiorari proceedings.   Dennis has not established that she

raised a challenge to the execution of her sentence, rather than

a collateral challenge to her prior habeas proceedings, and her

claims are thus not properly raised under § 2241.      See Leal v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10198
                                -2-

Tombone, 341 F.3d 427, 429-30 (5th Cir. 2003); Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir. 2001).   The judgment of the

district court is thus AFFIRMED.

     Dennis also moves for bail pending the resolution of her

appeal.   In light of her failure to establish a high probability

of success on a constitutional claim, the motion is DENIED.     See

Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).